TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00241-CR


Eric Matthew Castle, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 12884, HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING


O R D E R
PER CURIAM
		Mr. Christopher M. Dillon has filed a motion to withdraw as appellant's counsel. 
Dillon represents that Mr. John G. Jasuta, who has separately filed an appearance of counsel, has
been retained to represent appellant herein on appeal.
		Dillon's motion to withdraw and Jasuta's appearance are granted, and John G. Jasuta
is designated appellant's lead counsel.  See Tex. R. App. P. 6.1, 6.5(d).
		Jasuta has also filed a motion for extension of time to file appellant's brief, which
was due on June 15, 2009.  We grant the motion and order counsel to file his brief no later than
August 31, 2009.



		It is ordered July 16, 2009.


Before Justices Patterson, Puryear and Pemberton
Do Not Publish